Title: From Thomas Jefferson to John Holbrook, 24 June 1825
From: Jefferson, Thomas
To: Holbrook, John


Sir
Monticello
June 24. 25.
I have duly recieved your letter, and also one from mr Minor explaining his understanding of what had past between us, a little differently from what I thought; but of no consequence for as I had not considered the University as bound by any thing which past, so neither did I think him bound, and had it been otherwise I should not have insisted if he had the offer of a better business. as I did not expect him till the fall. I had made no preparation of the substitutes for arms of the Students. to prepare these will take time, and considering our uncertainty what our numbers will be until the commencement of our next term Feb.1. I doubt whether we shall be ready before that time to commence our military exercises. as yet we are not prepared to make any specific propositions. Accept my respectful salutations.Th: Jefferson